Citation Nr: 0126444	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right main stem bronchus for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
November 1964.  He died in January 1997.  The appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO), which 
denied service connection for squamous cell carcinoma of the 
right main stem bronchus and for the cause of the veteran's 
death.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran died of 
respiratory failure stemming from squamous cell carcinoma of 
the right main stem bronchus; brain metastasis, reactive 
airway disease, and pneumonia of the right upper lobe were 
listed as other significant conditions contributing to death 
but not related to the immediate cause.  

2.  The service department has verified the veteran's 
presence at the Nevada Test Site during Operation Teapot.  

3.  The evidence of record shows that squamous cell carcinoma 
of the right upper lobe was neither caused by nor in any way 
related to service.

4.  The evidence shows no relationship between the veteran's 
service and his death.



CONCLUSIONS OF LAW

1.  The veteran's service and/or service-connected 
disabilities did not cause or contribute substantially or 
materially to his death.  38 U.S.C.A. §§ 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.310, 3.312 (2001).  

2.  The appellant is not eligible for accrued benefits based 
on the veteran's November 1996 claim of service connection 
for "cancer."  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.1000 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's January 1953 enlistment examination report 
noted no disease or abnormality.  Upon completing a report of 
medical history that month, he indicated that he had had 
mumps and whooping cough and that he suffered from severe 
tooth and gum trouble and a "trick" knee.  He indicated no 
other disease or disability.

The February 1956 re-enlistment examination report noted no 
significant disease or abnormality.  That month, he was found 
physically qualified for discharge and re-enlistment.  In 
November 1961, he was examined and found qualified for drill 
instructors school.  Furthermore, a February 1962 re-
enlistment examination report indicated no disease or 
abnormality.  That month, he was found physically qualified 
for re-enlistment and was placed in physical category "A".  

In October 1964, he was found unfit for duty due to chronic 
anxiety by a Board of Medical Survey.  He was discharged from 
the service the following month.  

In June 1996, he filed a claim of service connection for 
"cancer" allegedly caused by exposure to ionizing 
radiation.  He indicated that in 1954, he joined Marine Corps 
Test Unit 1, Company C, First Infantry Battalion at Camp 
Pendleton.  He stated that in early 1955, he was sent to Camp 
Desert Rock where he stood one mile from ground zero of an 
atomic blast.  Approximately two hours after the blast, he 
was taken to ground zero to "see the power of the A Bomb," 
and he stayed at that location for several hours.  He also 
indicated that he smoked between one and two packs of 
cigarettes a day for a period of 30 years, commencing in the 
1940s.

In October and November 1996, he underwent extensive medical 
treatment and hospitalization at a private medical facility.  
An October 1996 a diagnostic study showed a right hilar mass 
encasing the right mainstream bronchus.  A biopsy was 
performed later that month, revealing well-differentiated 
squamous cell carcinoma.  

Later that month, an emergency room report revealed chronic 
obstructive pulmonary disease, increased infiltrate of 
pneumonia, and a history of a tumor near the right hilum.  In 
late October and early November 1996 he was hospitalized 
again.  The discharge diagnosis was squamous cell carcinoma 
of the right main stem bronchus, post obstructive pneumonia, 
chronic obstructive pulmonary disease, reactive airway 
disease, and metastatic squamous cell carcinoma to the left 
frontal lobe.

The veteran died in January 1997, while his claim of service 
connection was pending.  The immediate cause of death was 
listed as respiratory failure, due to pulmonary edema, due to 
congestive heart failure, due to squamous cell carcinoma of 
the right main stem bronchus.  Brain metastasis, reactive 
airway disease, and pneumonia of the right upper lobe were 
listed as other significant conditions contributing to death 
but not related to the immediate cause.  

R.D. Rice, M.D., stated later in January 1997 that he was 
aware of the veteran's history of exposure to radiation while 
witnessing an atomic blast in service.  From the facts he 
obtained from the veteran, Dr. Rice concluded that the 
veteran was exposed to "a really pretty good-sized dose of 
ionizing radiation."  Dr. Rice stated that it was clear from 
the biopsy that the veteran did not have a bronchogenic 
carcinoma and opined that the radiation likely had a direct 
effect in causing the primary malignancy in the bronchus.  

In January 1997, the appellant filed a claim for dependency 
and indemnity compensation benefits.  She indicated that the 
veteran was not exposed to radiation prior to service and 
that he had no exposure to radiation after service with the 
exception of minor exposure during routine X-ray studies.  
She asserted that her husband's death resulted from his 
exposure to ionizing radiation during service.  

A July 1997 letter from the Defense Special Weapons Agency 
(DSWA) confirmed that the veteran was present at Operation 
TEAPOT, an atmospheric nuclear test series conducted at the 
Nevada Test Site during 1955.  According to DSWA, the veteran 
was assigned to Marine Corps Test Unit #1, Camp Pendleton, 
operating as an element of the 3rd Marine Corps Provisional 
Atomic Exercise Brigade.  However, a search of dosimetry data 
revealed no record of radiation exposure for the veteran.  
According to the letter, he would have received a probable 
dose of 0.57 rem gamma (upper bound of 0.92 rem gamma).  
Apparently, due to his unit's distance from ground zero, he 
had little potential for exposure to neutron radiation.  
Also, according to the letter, internally deposited 
radioisotopes in the body at levels associated with those 
experienced at atmospheric nuclear testing would present only 
a minimal dose to the skin, and there was no evidence 
suggesting that skin cancer was associated with radiation 
doses at the levels received by participants in atmospheric 
nuclear testing.  

In April 1998, DSWA sent additional information indicating 
that his 50-year committed dose equivalent to the lung was 
0.0 rem.  DSWA enclosed a report from the National Academy of 
Sciences addressing the accuracy of the radiation exposure 
information already provided.  That report, entitled Review 
of the Methods Used to Assign Radiation Doses to Service 
Personnel at Nuclear Weapons Tests, was published in 1985.  
Apparently, 99 percent of the personnel received doses of 
less than 5 rems, which was approximately the average dose 
received by the general population during the previous 30 
years from exposure to natural radiation and exposure to 
ionizing radiation during medical procedures.  

By memorandum dated in July 1998 from the director of 
Compensation and Pension Service to the Under Secretary for 
Health, the former asked the Under Secretary to review the 
available evidence and furnish an opinion as to whether it 
was likely, unlikely, or at least as likely as not that the 
veteran's lung cancer resulted from exposure to ionizing 
radiation in service.  

That month, a memorandum from the Chief Public Health and 
Environmental Hazards Officer indicated that DSWA estimated 
that the veteran was exposed to 0.57 rem gamma (0.6 rem 
rounded) (upper bound of 1.0 rem) of ionizing radiation and 
that the extent of his exposure at age 22 (the veteran was 
born in 1933) would indicate that there was no reasonable 
possibility that it was at least as likely as not that his 
lung cancer was related to exposure to ionizing radiation in 
service.  As a result of this memorandum, the director of 
Compensation and Pension Service concluded that there was no 
reasonable possibility that the veteran's disability resulted 
from exposure to ionizing radiation.   

By September 1998 rating decision, the RO denied service 
connection for squamous cell carcinoma of the right main stem 
bronchus as a result of exposure to ionizing radiation.  
Also, service connection for the cause of the veteran's death 
as a result of exposure to ionizing radiation was denied.  

By September 2000 opinion, the medical officer of the RO 
addressed the question of whether squamous cell carcinoma of 
the right stem bronchus, the cause of the veteran's death, 
was the same as bronchio-alveolar carcinoma, a disease that 
was added to the list of presumptively service-connected 
disabilities under 38 C.F.R. § 3.309.  The opinion indicated 
that bronchio-alveolar cancer of the lung was rare and 
occurred in peripheral pulmonary parenchyma in the terminal 
bronchiole alveolar area.  Additionally, the opinion 
reflected that histologically, bronchio-alveolar tumors 
consisted of distinctive columnar to cuboidal epithelial 
cells with mucus secretion.  This condition, the opinion 
indicated, was radically different from "well differentiated 
squamous cell" tumors of the right main stem bronchus with 
metastasis to the brain. 

Law and Regulations

Service Connection and Service Connection for Cause of Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  For a 
service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau, 2 Vet. App. at 143; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309 will also be considered to have been incurred 
in service under the circumstances outlined in that section.  
38 C.F.R. § 3.309 (2001); see also 38 C.F.R. § 3.307 (2001).

A "radiation risk activity" includes onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d)(3)(ii).  The term "onsite 
participation" includes presence at the test site during the 
official operational period of an atmospheric nuclear test, 
or performance of official military duties in connection with 
ships, aircraft or other equipment used in direct support of 
the nuclear test; and presence at the test site or other test 
staging area during the six month period following the 
official operational period of an atmospheric nuclear test to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii)(A) & (B).

For tests conducted by the United States, the term 
"operational period" means, in pertinent part, for operation 
TEAPOT, the period February 18 to June 10, 1955.  38 C.F.R. § 
3.309(d)(3)(v)(K).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2001).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a "radiogenic disease"; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b) (2001).  Radiogenic 
disease for the purposes of 38 C.F.R. § 3.311 means a disease 
that may be induced by ionizing radiation and shall include 
lung cancer and tumors of the brain and central nervous 
system.  38 C.F.R. § 3.311(b)(2).

The U.S. Court of Appeals for the Federal Circuit has held 
that a claimant must be given the opportunity to prove that 
exposure to ionizing radiation during service actually caused 
the claimed disability, thereby warranting service connection 
under 38 U.S.C.A. §§ 1110, 1131 & 38 C.F.R. § 3.303(d).  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (1994).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the "benefit of doubt" 
when there is an approximate balance of positive and negative 
evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App.49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Accrued Benefits

The law governing claims for accrued benefits state that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits to which he was entitled 
at the time of his death, and which were due and unpaid for a 
period not to exceed two years, based on existing rating 
decisions or other evidence that was on file when he died.  
38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 (2001); 
see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  

Although the appellant's claim for accrued benefits at issue 
in this appeal is separate from the claim of the veteran 
filed prior to his death, the accrued benefits claim derives 
from the claim of the veteran and, by statute, the appellant 
takes the veteran's claims as they stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996).  

Analysis

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
appellant under the law (66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  All relevant facts have been adequately developed 
by the RO; given the facts of this case, there is no 
reasonable possibility that any further assistance to the 
appellant would aid in substantiating her claims.  The record 
contains seemingly complete service medical records, 
extensive and relevant private medical records, the RO 
informed the appellant of all applicable law and regulations, 
sought a medical opinion, obtained information from DSWA, the 
National Academy of Sciences, and other sources, and prepared 
a comprehensive statement of the case and supplemental 
statements of the case.  Consequently, VA fully satisfied its 
duty to the appellant under VCAA and applicable regulations.  
As the RO fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of her 
claims, the Board can consider the merits of this appeal 
without prejudice to her.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accrued Benefits

The medical evidence indicates a diagnosis of well-
differentiated squamous cell carcinoma of the right main stem 
bronchus and a determination that such disease was the 
underlying cause of the veteran's death.  The evidence of 
record also indicates that the veteran was present during 
operation TEAPOT where he witnessed an atomic blast and then 
taken to survey the damage.

38 C.F.R. § 3.309(d)(2) lists certain diseases that, absent 
clear evidence to the contrary, are presumptively service 
connected if they manifest in a radiation-exposed veteran.  
Bronchiolo-aveolar carcinoma is one of the diseases listed in 
that section.  38 C.F.R. § 3.309(d)(2)(xvi).  However, well-
differentiated squamous cell carcinoma of the right main stem 
bronchus is not one of the diseases enumerated in the 
section.  See 38 C.F.R. § 3.309(d)(2).  Furthermore, although 
both cancers involve the lungs, the September 2000 opinion of 
the RO medical officer indicated that the two conditions were 
different diseases.  Thus, there is no entitlement to service 
connection for the veteran's well-differentiated squamous 
cell carcinoma of the right mail stem bronchus under the 
provisions of 38 C.F.R. § 3.309(b).  

Additionally, there is no entitlement to service connection 
under 38 C.F.R. § 3.311.  See also 38 C.F.R. § 3.303.  The 
July 1998 memorandum of the Chief Public Health and 
Environmental Hazards Officer, taking into account 
information supplied by DSWA, indicated that there was no 
reasonable possibility that it was at least as likely as not 
that the veteran's lung cancer resulted from exposure to 
ionizing radiation during service.  Radiogenic lung cancer is 
presumptively service connected.  38 C.F.R. § 3.311.  
However, as his cancer did not originate in radiation 
exposure it cannot be considered radiogenic.  See Id.  As 
such service connection would not be warranted due to the 
lack of a causal relationship between the particular form of 
the veteran's lung cancer and service.  38 C.F.R. §§ 3.303, 
3.311.

The Board has considered Dr. Rice's opinion indicating that 
the veteran's lung cancer resulted from exposure to radiation 
during service.  However, such opinion appears based entirely 
on the veteran's own version of events long after the fact, 
and there is no indication that Dr. Rice had any actual 
access to information and data provided by DSWA and the 
National Academy of Sciences.  Thus, his opinion, is not 
based on the totality of the facts, and is not considered as 
persuasive or probative as that provided by VA and other 
competent government sources.  As the veteran would not have 
been entitled to service connection for well-differentiated 
squamous cell carcinoma of the right main stem bronchus, his 
surviving spouse is not entitled to accrued VA benefits 
under.  38 C.F.R. § 3.1000; Zevalkink, supra.

Service Connection for Cause of the Veteran's Death

As outlined above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  According to the 
January 1997 death certificate, the veteran died of 
respiratory failure due to squamous cell carcinoma of the 
right main stem bronchus.  Brain metastasis, reactive airway 
disease, and pneumonia of the right upper lobe were listed as 
other significant conditions contributing to death but not 
related to the immediate cause.

Because squamous cell carcinoma of the right main stem 
bronchus was the underlying cause of his death, the matter 
the Board must consider is whether that disease was caused or 
aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  See also 38 C.F.R. §§ 3.303, 3.306.

Service medical records reflect that the veteran was in good 
health upon enlistment; and he was discharged due to a 
psychiatric disability.  During his military career, he 
appeared to be in good physical health.  Moreover, the 
service medical records make no mention of lung cancer.  The 
appellant, however, alleges that the veteran's lung cancer 
was caused by exposure to ionizing radiation during service.  
See 38 C.F.R. § 3.311(b)(2).  

In order for service connection to be granted on the basis of 
38 C.F.R. § 3.311, the evidence must show that (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a "radiogenic disease"; and (3) such 
disease first became manifest within a period specified by 
the regulations.  Id.  In the instant case, the veteran was 
exposed to ionizing radiation during operation TEAPOT as 
confirmed by DSWA.  However, the veteran's lung cancer was 
not radiogenic.  According to the 1985 National Academy of 
Sciences report, along with analysis offered by DSWA and the 
Chief Public Health and Environmental Hazards Officer, the 
veteran was not exposed to an inordinate amount of ionizing 
radiation.  Indeed, the Chief Public Health and Environmental 
Hazards Officer concluded that there was no reasonable 
possibility that it was at least as likely as not that his 
lung cancer was related to exposure to ionizing radiation in 
service.  Moreover, the National Academy of Sciences report 
indicated that the type of dose the veteran received mirrors 
that received by the general population over a period of 
several decades. Because the second prong has not been met, 
the veteran's fatal lung cancer cannot be linked to service 
on the basis of 38 C.F.R. § 3.311.  Such opinion would also 
preclude finding service connection under 38 C.F.R. § 3.303, 
as that evidence suggests that the veteran's lung cancer was 
entirely unrelated to service.

Furthermore, the veteran's fatal squamous cell carcinoma of 
the right stem bronchi cannot be linked to service pursuant 
to 38 C.F.R. § 3.309(d).  That provision enumerates certain 
diseases that, absent evidence in rebuttal, are presumptively 
service connected in veterans who were exposed to radiation.  
The only lung cancer listed is bronchio-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2)(xvi).  However, as indicated by the 
September 2000 opinion of the medical officer of the RO, the 
veteran's form of lung cancer was not the type listed in 
38 C.F.R. § 3.309(d)(2)(xvi).  Thus, the cause of the 
veteran's death cannot be linked to service based on the 
presumptively service-connected cancers listed in 
3.309(d)(2).  

In sum, based on the evidence of record, no disease or 
disability incurred in service caused or contributed 
substantially or materially to the cause of his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Thus, service connection 
for the cause of the veteran's death must be denied.  This is 
not a case where the evidence is in relative equipoise, in 
which case the appellant would prevail.  See Gilbert, supra.  
Rather, the preponderance of the evidence indicates that the 
veteran's lung cancer was entirely unrelated to service.  See 
Alemany, supra.  


ORDER

Entitlement to accrued VA compensation benefits is denied.

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

 

